266 F.2d 320
Milton S. KOBLITZ, Plaintiff-Appellatn,v.BALTIMORE AND OHIO RAILROAD COMPANY, Defendant-Appellee.
No. 180, Docket 25331.
United States Court of Appeals Second Circuit.
Argued March 3, 1959.Decided April 28, 1959.

David M. Palley, New York City (Nathan B. Kogan and Louis Boehm, New York City, on the brief), for plaintiff-appellant.
John D. Calhoun, New York City (Cravath, Swaine & Moore and John F. Hunt, Jr., New York City, on the brief), for defendant-appellee.
Before MEDINA and HINCKS, Circuit Judges, and MATHES, District Judge.1
PER CURIAM.


1
We affirm on the opinion of Judge Bryan, reported at 164 F. Supp. 367.  In addition to the estoppel of the former judgment we find that the basic point now argued as to whether the source of appellant's claim is derivative or direct, was determined in the appeal to this Court from the adverse judgment in the prior action.  Rieser v. Baltimore & Ohio R. Co., 2 Cir., 1955, 228 F.2d 563.  Thus appellant is bound not only by a direct but also by a collateral estoppel.


2
Affirmed.



1
 United States District Judge for the Southern District of California, sitting by designation